441 F.2d 271
Virgil HOWARD, Plaintiff-Appellee,v.UNITED STATES of America et al., Defendants-Appellants.
No. 29991.
United States Court of Appeals, Fifth Circuit.
April 27, 1971, Rehearing Denied May 21, 1971.

Anthony J. P. Farris, U.S. Atty., George R. Pain, Asst. U.S. Atty., Houston, Tex., for defendants-appellants.
Joseph D. Jamail, John Gano, Jamail & Gano, Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas, Woodrow B. Seals, Judge.
Before GOLDBERG and DYER, Circuit Judges, and GROOMS, District Judge.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966